Citation Nr: 0319392	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 3, 1995, 
for the award of a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to a total 
disability rating based upon individual unemployability 
(TDIU), effective May 3, 1995.  This rating was implemented 
by the RO via a Board decision granting a TDIU in 
November 1999.  The veteran disagreed with the effective date 
of the award and the current appeal ensued.  

In January 2001, a Travel Board hearing was held at the RO 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
that hearing testimony is of record in the claims folder.  

In April 2001, the Board denied entitlement to an effective 
earlier than May 3, 1995, for the grant of a TDIU.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In an Order 
dated December 4, 2002, the Court vacated and remanded the 
matter to the Board for readjudication.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law; the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA became 
effective on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002),  It redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that new section 5103(a), requires VA to inform the 
claimant of information or evidence necessary to substantiate 
the claim, as well as which evidence VA will seek to provide 
and which evidence the claimant is to provide.  The Court 
held that BVA's failure to enforce compliance with that 
requirement is remandable error.  

In this case, the Board indicated that although the veteran 
did not receive notice of the provisions of the VCAA, the 
notice of the laws and regulations pertaining to the earlier 
effective date claim at issue were provided in rating 
decisions, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and RO letters, and therefore, 
he was not prejudiced by the lack of VCAA notice received.  
The Court held that the information contained in the RO 
decisions, the SOC, the SSOC, and the RO letters sent to the 
veteran were insufficient in this case to fulfill the 
requirements that VA must notify him of the information and 
evidence necessary to substantiate his claim and that such 
notice must indicate which portion of any such information or 
evidence is to be provided by the veteran and which portion 
is to be provided by VA.  The Court requires that VA must 
meet the provisions set forth in Quartuccio and notice of 
these provisions must be provided to the veteran.  

Accordingly, this case is remanded for the following:

The veteran should be provided all of the 
provisions of the VCAA, specifically to 
include the provisions of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
requiring VA to inform the veteran of the 
information or evidence necessary to 
substantiate his claim, which evidence VA 
will seek to provide, and which evidence 
the veteran is to provide.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




